Citation Nr: 1624225	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION


The Veteran had active duty service from September 1967 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2010, the Veteran testified at the Wichita RO before the undersigned, who was authorized to conduct a hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing is of record.  Following that proceeding, the Veteran submitted additional clinical evidence in support of his appeal, accompanied by a waiver of RO review.

In January 2014, this claim was remanded for further development, which will be explained below.  

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is competent to report having experienced tinnitus since service.
CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the Veteran essentially contends that his tinnitus disability had its onset in service, due to serving as a flight line electrician, during which he would work without using hearing protection.  See e.g., August 2010 hearing transcript.  

In February 2009, the Veteran submitted a claim for tinnitus, which he contended started in July 1968.

In August 2010, the Veteran submitted a lay statement that he worked on planes in a low pressure condition, so he did not wear plugs because they could be "sucked out;" and that he had ringing in his ears since service.

In August 2010, the Veteran also testified before the undersigned that he would work on F4 planes while they were running on low power in intake on the flight line, and that objects had to be attached to lanyards or they would get "sucked out," including ear plugs, which was why he did not wear hearing protection.  He stated that he had ringing in his ears since service.

The first element of service connection is medical evidence of a current disability. The evidence of record includes a diagnosis of tinnitus.  See, e.g., the March 2014 VA examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  As stated above, the Veteran is competent to give evidence about what he experienced, including serving as an aviation electrician during which he would work with running airplane electric components without hearing protection due the configuration of the plane, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  His DD 214 confirms that he served as an aviation electrician, a position that has a high probability of exposure to acoustic trauma.  Thus the second element is satisfied. 
The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the VA opinion, the March 2104 VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was related to his hearing loss, which he found not to be related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus, none of which the examiner appears to have considered.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2015).


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran was afforded a VA hearing examination in March 2014.  The examiner opined that based on the evidence provided it was less likely than not that the hearing loss was related to military noise exposure.  The examiner used the normal hearing examination separation results as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  Therefore, a showing of normal hearing upon separation is not enough to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss without any other rationale.  Consequently, upon remand, the Veteran must be afforded a new VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an audiological examination by a different VA audiologist (i.e., not R.A.S., who performed the March 2014 examination) to determine the nature and etiology of his bilateral hearing loss.  The audiologist must accept as fact that the Veteran experienced in-service noise exposure.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the audiologist must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss began in or is etiologically related to any incident of the Veteran's military service, including his work as an aviation electrician and resulting consistent loud noise exposure in service for which he wore no hearing protection.

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, supra.

In rendering the above opinion, the audiologist should note that the absence of in-service evidence of disability during service, including at the separation examination, is not fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

The audiologist should consider, and accept as fact, the Veteran's August 2010 hearing testimony and lay statements that he has had hearing problems since service when he would work on F4 planes while they were running on low power during testing, and that he did not wear hearing protection.  

The audiologist for the above examination is asked to explain the reasons behind any opinions expressed and conclusions reached.  The audiologist is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


